UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
JASMINE GRACE-LOUISE
EDWARDS,

                        Plaintiff,                      5:18-cv-1286
                                                         (GLS/TWD)
                  v.

ROBERT SIMPSON et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
JASMINE GRACE-LOUISE EDWARDS
Plaintiff Pro Se
505 State Street
Syracuse, New York 13202

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following an Order

and Report-Recommendation by Magistrate Judge Thérèse Wiley Dancks

duly filed on December 7, 2018. (Dkt. No. 5.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Order and Report-Recommendation for clear error, it is hereby

      ORDERED that the Report-Recommendation (Dkt. No. 5) is

ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 1) is DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii); and it is further

      ORDERED that the court declines to exercise supplemental

jurisdiction over plaintiff’s state law claims; and it is further

      ORDERED that the Clerk is directed to close this case; and it is

further

      ORDERED that the Clerk provide a copy of this Order to the plaintiff

in accordance with the Local Rules.

IT IS SO ORDERED.

January 7, 2019
Albany, New York




                                         2
